Order filed November 8, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00584-CV
                                    ____________

                         In the Interest of K.L. and C.L.


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-01646J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”).

      The notice of appeal was filed June 28, 2022. On November 8, 2022, a
hearing was held in the trial court and the trial court signed an order finding
appellant is indigent, directing the court reporter to file the record in this appeal,
and appointing counsel on appeal.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). In this case, that date is December 23,
2022. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). The trial court must
direct the court reporter to immediately commence the preparation of the reporter’s
record and must arrange for a substitute reporter, if necessary. See Tex. R. App. P.
28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Kara Salazar, the official court reporter, to file the record in this
appeal on or before November 18, 2022. If Kara Salazar does not timely file the
record as ordered, the court may issue an order requiring her to appear at a hearing
to show cause why the record has not been timely filed.



                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.